Citation Nr: 0727720	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  06-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to the service-connected 
right knee disability.

2.  Entitlement to an increased rating for degenerative 
changes of the right knee, current evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The veteran and spouse




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from May 2004 (increased rating issue) and March 2005 
(service connection issue) rating decisions of the Department 
of Veterans Affairs (VA) Reno, Nevada Regional Office (RO).

A hearing was held in May 2006 before the undersigned 
Veterans Law Judge sitting at the RO.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2006).

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington, DC in 
September 2006.  

The Board notes that an additional private physician's (Dr. 
Y.V.) statement, dated in July 2007, has been associated with 
the claims file since the most recent supplemental statement 
of the case (SSOC) was issued in July 2007.  This additional 
statement, however, concerns a condition unrelated to the 
claims being decided in this appeal.  Consequently, it is not 
"pertinent" to the issues now before the Board.  So there is 
no need to remand this case to the RO to seek a waiver from 
the veteran or to have the RO consider this additional 
evidence in the first instance.  See 38 C.F.R. §§ 19.31(b), 
20.1304(a), (c) (2006).




FINDINGS OF FACT

1.  Competent medical evidence does not show the veteran's 
right hip disability is related to his service-connected 
right knee disability.  

2.  The veteran's service-connected right knee disability is 
manifested by complaints of pain and degenerative joint 
disease with no recurrent subluxation or lateral instability; 
at worst range of motion of his right knee has been limited 
to 110 degrees of flexion and 0 degrees of extension with 
pain and additional loss of 20 degrees flexion due to pain 
with repetitive use.


CONCLUSIONS OF LAW

1.  The veteran's right hip disability is not proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310 (2006).

2.  The schedular criteria for a rating in excess of 20 
percent for degenerative changes of the right knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010, 5257, 5260, 
5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
March 2004 (increased rating issue) and September 2004 
(service connection issue), prior to the initial adjudication 
of his claims in the May 2004 (increased rating issue) and 
March 2005 (service connection issue) rating decisions at 
issue.  An additional VCAA notice regarding both issues was 
sent in September 2006.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, all three letters stated:  
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  This satisfies the 
fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
private and VA medical records and reports of VA examinations 
addressing the etiology of the veteran's right hip disability 
and the current severity of his service-connected right knee 
disability - the dispositive issues.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Entitlement to service connection for a right hip disability, 
claimed as secondary to the service-connected right knee 
disability.

Pertinent Law and Regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the Board observes that the veteran and 
his representative have limited their arguments to the 
premise of secondary service connection.  The veteran has 
steadfastly maintained that his claimed condition, right hip 
disability, is due to his service-connected right knee 
disability.  There is no indication in the file that he is 
also claiming the right hip disability is directly or 
presumptively related to his military service.  See May 2006 
hearing transcript, page 3.  Consequently, the Board's 
analysis will address solely his claim of entitlement to 
secondary service connection, as he has specifically 
contended this basis - and this basis only - as the grounds 
of his purported entitlement.

With respect to Wallin element (1), current disability, VA 
examination in March 2007 resulted in a diagnosis of 
degenerative arthritis of the right hip.  Therefore, element 
(1) has been satisfied.

With respect to element (2), service connection is in effect 
for degenerative changes of the right knee, evaluated as 20-
percent disabling.  So element (2) also has been satisfied.

With respect to crucial Wallin element (3), medical nexus, 
there is conflict in the record in regards to whether the 
veteran's right hip disability is secondary to his service-
connected right knee disability.

Evidence in favor of the claim includes an April 25, 2006 
statement from an unidentified medical provider wherein the 
physician states:

As a former patient of mine, I am 
familiar with [the veteran's] prior and 
current medical disabilities.  In my 
opinion [t]he complications of pain in 
his right hip and lower back, are related 
or secondary to the right knee injury 
that occurred in military service during 
[W]orld [W]ar 2.  

Emphasis in original.  

In an April 28, 2006 statement, Dr. E.C. stated that "the 
pathology which exists today. . . are causally related to 
trauma in military service.  That is the physical findings in 
the three areas today: his right knee, his right hip, and his 
lumbosacral spine."

However; other medical opinion evidence of record in essence 
indicates that the veteran's right hip disability is not 
causally connected to his service-connected right knee 
disability.

A January 2005 VA examiner opined that the veteran complaints 
regarding his right hip were not related to his right knee 
condition.  The examiner indicated that physical examination 
revealed that the veteran had a normal right hip with full 
range of motion, normal x-rays and no tenderness.  It was 
noted that the claims filed was reviewed.  

A March 2007 VA orthopedic examination included a medical 
opinion that it was less likely than not that the veteran's 
right hip disability was caused by or aggravated by his 
service-connected right knee disability.  The examiner noted 
that the history provided by the veteran indicated that he 
did not develop any significant hip pain until 2004.  The 
examiner also noted that the veteran had not reported any 
prolonged significant gait disturbance; he indicated that he 
only started to limp significantly in the past 5 years.  The 
examiner stated that an abnormal gait pattern, over a 
prolonged time, would have been a risk factor in causing 
degenerative conditions involving joints above and below an 
injured joint.  The examination report reflects that the 
claims file and service medical records were reviewed.

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator. . 
.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  The Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471 73 (1993).

For the following reasons and bases, the Board finds the 
opinions of the January 2005 and March 2007 VA examiners more 
persuasive than those of Dr. E.C. and the unidentified 
physician to the contrary.  Initially, the Board notes that 
the January 2005 and March 2007 VA examiners' opinions were 
formulated after a complete review of the veteran's claims 
file; there is no indication that either of the other 
physicians reviewed the claims file prior to providing their 
favorable opinions.  More importantly, both VA examiners, as 
opposed to the other two physicians, provided the rationale 
upon which they based their opinions that the veteran's right 
hip disability was not caused or aggravated by his service-
connected right knee disability.  The January 2005 VA 
examiner noted that physical examination of the right hip was 
normal; thus, there was nothing to relate to the service-
connected right knee disability.  While the March 2007 VA 
examiner diagnosed degenerative arthritis of the right hip, 
he noted that based on the veteran's own history he did not 
develop any significant hip pain until 2004.  In addition, 
the examiner noted that the veteran did not report a 
prolonged significant gait pattern which would have been a 
risk factor to causing degenerative joint disease in his hip.  
Based on their respective rationales, the VA examiners 
concluded that the veteran's right hip disability was 
unrelated to his service-connected right knee disability.  
The opinions in favor of the veteran are brief and wholly 
conclusory, and do not explain the rationale or bases for the 
opinions.

To the extent the veteran and his spouse have attempted to 
relate his right hip disability to his service-connected 
right knee disability, their lay opinions are entitled to no 
probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that lay persons are not competent to offer 
medical opinions concerning causation).

In summary, the preponderance of the evidence is against the 
veteran's claim for service connection for right hip 
disability as secondary to his service-connected right knee 
disability.  And since the preponderance of the evidence is 
against his claim, there is no reasonable doubt concerning 
this to resolve in his favor.  See, e.g., Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



Entitlement to an increased rating for degenerative changes 
of the right knee, current evaluated as 20 percent disabling.

In a July 1948 rating decision, service connection was 
granted for residuals of removal of loose body in the right 
knee; a noncompensable rating was assigned.  In February 
2003, the disability rating was increased to 10 percent.  

In a May 2004 rating decision, the RO recharacterized the 
disability as degenerative changes, right knee with probable 
intercondylar loose body, and increased the disability rating 
to 20 percent.  

The veteran sought an increased rating in July 2004.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

As noted above, the right knee disability was initially 
characterized as residuals of removal of loose body in the 
right knee.  See the July 1948 rating decision.  A 
noncompensable disability rating was assigned under the 1945 
edition of the VA Rating Schedule.  There was no specific DC 
assigned.  When the disability was recharacterized as 
degenerative changes of the right knee with probable 
intercondylar loose body in February 2003, based on an 
October 2002 VA examination including x-rays showing 
osteoarthritis of the right knee, a 10 percent rating was 
assigned under DC 5257-5010.  See 38 C.F.R. § 4.27 (2006) 
(With injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.)  The May 2004 rating decision 
increased the evaluation to 20 percent under the same DC.  

Under DC 5010, arthritis due to trauma is evaluated under DC 
5003 as degenerative arthritis.  DC 5003, in turn, specifies 
that degenerative arthritis of a major joint be rated under 
the criteria for limitation of motion of the affected joint.  
See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2006).

Under DC 5257, a 20 percent disability rating is warranted 
for moderate recurrent subluxation or lateral instability and 
a 30 percent disability rating is assigned for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257 (2006).  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  Rykhus 
v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's 
Illustrated Medical Dictionary at 1241, 1599 (27th edition 
1988)).

The Board observes in passing that the words "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2006).

Under DC 5260 for limitation of flexion of the leg, a 20 
percent rating is warranted where flexion is limited to 30 
degrees, and a 30 percent rating is warranted where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2006).  

Under DC 5261 for limitation of extension of the leg, a 20 
percent evaluation is warranted where extension is limited to 
15 degrees, a 30 percent evaluation is warranted where 
extension is limited to 20 degrees, a 40 percent evaluation 
is warranted where extension is limited to 30 degrees, and a 
50 percent rating is warranted where extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2006).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2006).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59 require 
consideration of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the veteran's joints when the rating code 
under which the veteran is rated contemplates limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

VA treatment records show that the veteran was seen in April 
2004 for complaint of pain, stiffness, swelling, instability 
and locking of the knees.  His symptoms worsened during cold 
and rainy weather.  It was noted that he received 
intermittent injections to the right knee.  On physical 
examination, there was no swelling or effusion.  The veteran 
walked slow, but normal.  Range of motion was 0 to 110 
degrees.  There was no decrease in strength in the right 
knee.  The ligaments were intact.  The examiner indicated 
that the veteran would have 15-20 percent of functional 
limitation due to pain, stiffness and swelling of his right 
knee.  Following x-rays, the diagnosis was traumatic 
osteoarthritis of the right knee.  

On VA examination in January 2005, the veteran denied any 
dislocations or subluxations of the right knee.  Objectively, 
he was able to flex the right knee actively from 0 to 130 
degrees with a complaint of pain at the extreme.  There was 
no knee tenderness and ligaments were intact to varus and 
valgus stress.  The diagnosis was right knee status post 
surgical excision of a loose body without inflammation or 
neurological deficit.  The examiner stated that the veteran's 
demonstrated limited right knee motion was not consistent 
with the lack of any objective findings.  

On VA examination in March 2007, the veteran complained of 
constant right knee pain.  He stated that he required a cane 
to help support him while ambulating due to pain, weakness 
and numbness he experiences at the bottom of his feet.  He 
denied any history of subluxations or dislocations of the 
knee.  He also denied any constitutional symptoms of 
inflammatory arthritis.  

Physical examination revealed that range of motion of the 
knee was 0 to 125 degrees with pain throughout.  There was no 
excessive looseness or laxity of the ligaments or capsule.  
Anterior and posterior drawer signs were negative.  X-rays 
revealed degenerative changes in the knee.  The diagnosis was 
degenerative joint disease of the right knee with residuals.  
The examiner indicated that due to the frailty of the veteran 
(he was 85 years old), DeLuca criteria testing could not be 
performed.  The examiner noted, however, that he anticipated 
based on his orthopedic experience that repetitive movement 
under normal living conditions would cause the right knee to 
lose an additional 15 degrees in flexion.  

Upon review of the medical evidence of record, the Board 
finds that the veteran's right knee disability does not 
warrant a rating higher than 20 percent.  Initially, the 
Board notes that DC 5257 is not for application as there has 
been no showing of subluxation or instability in the knee.  
The April 2004 VA treatment record, as well as the VA 
examinations in January 2005 and March 2007, found that the 
knee ligaments were intact.  Additionally, during the 2005 
and 2007 examinations, the veteran specifically denied any 
dislocations or subluxations in the knee.  As such, the Board 
does not find sufficient symptomatology to warrant a higher 
rating under DC 5257.

And as for the extent of limitation of motion in his knee, as 
determined by DCs 5260 and 5261, the Board also does not find 
that the medical evidence warrants a rating higher than 20 
percent on this basis either.  The record reflects range of 
motion measurements as follows: 0 to 110 degrees (April 2004 
VA medical record); 0 to 130 degrees (January 2005 VA 
examination); and 0 to 125 degrees (March 2007 VA 
examination).  None of these figures show flexion limited to 
15 degrees or less, the requirement for a 30 percent rating 
under DC 5260.  Likewise, the figures do not show extension 
limited to 20 degrees or less, the requirement for at least a 
30 percent rating under DC 5261.

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  But since the veteran has no instability, 
these precedent General Counsel opinions do not apply to the 
facts of this particular case.

In addition, the Board notes that the documented range of 
motion findings do not warrant the assignment of separate 
ratings for limitation of flexion and extension of the knee, 
because doing so would not avail the veteran of a combined 
rating in excess of 60 percent.  38 C.F.R. § 4.25; VAOPGCPREC 
9-04.

The Board has considered, as well, whether the provisions of 
38 C.F.R. §§ 4.40 and 4.45 would afford the veteran higher 
evaluations - based on the extent of his pain and/or painful 
motion, etc.  In this regard, the Board notes that the April 
2004 and March 2007 VA physicians indicated that the veteran 
would be expected to lose an additional 15-20 degrees of 
flexion because of functional loss due to pain, stiffness and 
swelling of his right knee.  However, even considering the VA 
physicians statements, the Board finds that the veteran's 
right knee disability does not warrant a rating higher than 
20 percent.  That is, when subtracting 20 degrees from the 
worst flexion measurement noted by the evidence (110 degrees 
in April 2004), the resultant flexion (90 degrees) does not 
even meet the criteria for a noncompensable rating under DC 
5260.  Under DC 5260, a noncompensable evaluation is 
warranted when knee flexion is limited to 60 degrees.  Hence, 
although the Board clearly acknowledges the pain caused by 
the right knee disability, it is simply unable to identify 
any objective clinical findings that would warrant a higher 
rating under 38 C.F.R. §§ 4.40 and 4.45.  See also 38 C.F.R. 
§ 4.59.

For these reasons and bases, the preponderance of the 
evidence is against the claim.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to service connection for a right hip disability, 
claimed as secondary to the service-connected right knee 
disability is denied.  

Entitlement to an increased rating for degenerative changes 
of the right knee is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


